Pfeifer, J.,
dissenting.
{¶ 15} In In re Contested Election of November 2, 1993 (1995), 72 Ohio St.3d 411, 414, 650 N.E.2d 859, this court stated, “Compliance with the R.C. 3515.10 hearing scheduling requirement is jurisdictional, and where the trial date of the election contest is not set within thirty days after the filing of the petition and no request is made for the scheduling of a hearing within that period, the court lacks jurisdiction to proceed.”
{¶ 16} There is no question that the trial date in this case was not scheduled to commence within the 30-day time limit. However, there is a question whether a request for a hearing was made within the 30-day time limit. One of the contestors called the office of the Summit County Clerk of Courts and asked whether the December 10, 2003 petition had been scheduled for a hearing. Had a nonparty asked this question of the clerk’s office, it could not possibly rise to the level of a request for a hearing. The same question coming from an attorney representing the contestors would also not rise to the level of a request. But *299coming from a lay contestor, such a question is tantamount to a request for a hearing.
Guarnieri & Secrest, P.L.L., and Michael D. Rossi, for appellants.
Stephen J. Pruneski, Green Law Director, for appellees.
{¶ 17} I believe this court should liberally interpret the contestor’s call to the clerk of courts. To do otherwise is excessively legalistic. The purpose of the R.C. 3515.10 time limit is to ensure that election contests are resolved in a timely fashion, not to prevent them. See In re Election of Member of Rock Hill Bd. of Edn. (1996), 76 Ohio St.3d 601, 606-607, 669 N.E.2d 1116.
{¶ 18} An unfortunate consequence of the court’s decision is that it enables a trial court to determine the outcome of a case based on its own disregard of a scheduling deadline.
{¶ 19} I dissent.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.